MEMORANDUM **
Shamsun Nahar Iqbal and her son Sami Jony Iqbal, natives and citizens of Bangladesh, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying the petitioners’ second motion to reopen as untimely and numerically barred where the motion was filed more than two years after the BIA’s decision, see 8 C.F.R. § 1003.2(c)(2), and the petitioners failed to present sufficient evidence of changed cir*642cumstances in Bangladesh to qualify for the regulatory exception to the time and numerical limits, see 8 C.F.R. § 1003.2(c)(3) (ii).
The petitioners’ request for judicial notice is denied.
PETITION FOR REVIEW DENIED. The mandate shall issue forthwith.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.